Citation Nr: 1012978	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from August 1950 to 
September 1953.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2008 
rating decision issued by the above Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for a TDIU.  

In December 2009, a videoconference hearing was held between 
the Reno RO and the Board in Washington, DC, before the 
undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.  At his 
hearing, the appellant indicated that he would be submitting 
additional medical evidence within the next thirty days.  
However, no such evidence has been submitted to the RO or to 
the Board.  The case is now ready for appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The appellant submitted a claim for TDIU in May 2007.  
As of May 2007, he was service-connected for five 
disabilities: 30 percent for a right knee disability, 
20 percent for a left knee disability, 20 percent for a 
cervical spine disability, 10 percent for a left ankle 
disability and 10 percent for a left knee surgical scar; the 
combined disability evaluation, including the bilateral 
factor, was 70 percent.

2.  As self-reported on the February 2008 VA Form 21-8940, 
during the December 2009 Board videoconference hearing, and 
during various VA medical examinations, the appellant has 
four years of high school education and experience as a 
truck driver and as a machine operator.

3.  For the entire rating period on appeal, the appellant's 
five service-connected disabilities have not precluded 
substantially gainful employment so as to warrant TDIU.


CONCLUSION OF LAW

For the entire rating period on appeal, the requirements for 
a total evaluation based on individual unemployability due 
to service-connected disability (TDIU) have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.16(a),(b) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v.  
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant with a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being 
prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 
(Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The United States Supreme Court has held that an error in 
VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising 
the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, 
the appellant has not demonstrated any prejudicial or 
harmful error in VCAA notice. 

A claim for TDIU is a claim for increased rating.  Hurd v. 
West, 13 Vet. App. 449 (2000).  In a claim for an increased 
rating, the VCAA requirement is generic notice, that is, the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

The RO sent the appellant VCAA notice letters on the issue 
of TDIU in December 2007, and February 2008, prior to the 
appealed RO adjudication of that claim in August 2008.  The 
notice letters informed the appellant of the notice and 
duty-to-assist provisions of the VCAA, and of the 
information and evidence necessary to substantiate the 
claim, as well as informing him of the respective roles of 
the Veteran and VA in developing the claim and obtaining 
evidence, with the ultimate responsibility for ensuring that 
relevant evidence is obtained being on the Veteran.  The 
letter also provided the appellant with general notice of 
the evidence required to satisfy the claim.  Those notice 
letters also provided the appellant with notice of how 
disability ratings and effective dates are assigned - as did 
an October 2008 notice letter which addressing then pending 
and underlying claims for increased ratings and secondary 
service connection for a right hip disorder and a July 2009 
letter which addressed increased ratings.  By these letters 
the RO was complying with the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The appellant was 
thereafter afforded further readjudication of the TDIU claim 
in a November 2009 SSOC.  

VA's duty to assist the Veteran in the development of the 
claim includes assisting him in the procurement of service 
medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO 
appropriately assisted the appellant in obtaining indicated 
treatment and evaluation records, and associated all records 
obtained with the claims file.  The appellant was afforded 
VA medical examinations.  The RO informed the appellant, 
including in the appealed rating decision and by a SOC and 
an SSOC, of what records had been obtained, and thus by 
implication of records not obtained, in furtherance of his 
claim.  In a July 2009 written statement, the appellant 
indicated that he had no further information to submit.  In 
an August 2009 written statement, the appellant indicated 
that he had no employment reports to submit.  While the 
appellant stated at his December 2009 Board videoconference 
hearing that he had additional medical evidence to submit, 
no such evidence was submitted between then and the present 
time.

Although the Board recognizes that the appellant's service-
connected disabilities may change in severity over time, 
judicial efficiency precludes continuous updating of the 
evidentiary record so as to assure that no documentation of 
more recent pathologic progression pertaining to the 
appellant's TDIU claim is missing from the claims file.  
Such continual updating, with the associated requirement of 
RO review of the new evidence prior to Board adjudication, 
pursuant to 38 C.F.R. § 19.37, would ultimately preclude the 
Board from workable efficiency in adjudication of claims 
before it.  Such a consequence would necessarily deprive the 
appellant, and indeed all veterans, of the benefit of the 
Board's expedient review and adjudication. 

In addition, the appellant has not submitted any statement 
indicating that any of his service-connected disabilities 
have increased in severity since the most recent VA 
examination in September 2009.  In addition, he did not 
appeal the October 2007, April 2009, October 2009, or 
November 2009 rating decisions which denied his claims for 
increased evaluations for his five service-connected 
disabilities.  The Board further notes that the October 2009 
rating decision reduced the evaluation for the postoperative 
knee disability from 20 percent to 10 percent, effective 
from January 2010, which resulted in a reduction in his 
overall combined disability evaluation, including the 
bilateral factor, to 60 percent.

VA's duty to assist the Veteran by providing examinations 
when necessary was adequately fulfilled.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The appellant was afforded VA 
medical examinations in July 2007, March 2009, and September 
2009.  The VA examiners provided apparently accurate 
assessments of the level of severity of each of the five 
service-connected disabilities, including notations of the 
appellant's reported history of those disabilities.  There 
is no indication that these disabilities were of greater 
severity then than found on those examinations or that they 
are of materially greater severity now.  Indeed, nothing in 
the past or more recent records contradicts or casts doubt 
upon the validity of the clinical findings documented in the 
VA examination reports.

Accordingly, the Board finds that the July 2007, March 2009, 
and September 2009 examinations, taken together with the 
records of VA and private medical treatment and statements 
and testimony provided by the appellant and his 
representative, as well as other evidence of record, are 
adequate for the Board's adjudication herein.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The VA examinations, taken as a 
whole, addressed both the medical findings upon examination 
and the appellant's history, and presented findings and 
conclusions consistent with his medical history and 
sufficiently addressed the criteria for rating the 
disabilities in question so as to allow the Board to 
adjudicate the TDIU claim based on informed medical findings 
and medical judgment.

The Board accordingly concludes that additional medical 
evaluation would amount to no more than a fishing 
expedition.  Hence, further examination would constitute an 
unreasonable delay and expenditure of scarce VA resources.  
See 38 C.F.R. § 3.303); Counts v. Brown, 6 Vet. App. 473, 
478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (VA's statutory duty to assist is not a license for a 
"fishing expedition").

No further statement has been received from the appellant 
indicating the existence of additional pertinent evidence 
which has not been requested.  The case presents no 
reasonable possibility that additional evidentiary requests 
would further the claim for TDIU benefits.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of his TDIU 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.

In summary, with regard to the TDIU claim herein 
adjudicated, the Board finds that any error in notice and 
development assistance cannot "reasonably affect the outcome 
of the case," and hence will not affect "the essential 
fairness of the [adjudication]" for the ratings assigned for 
the rating period in question, for the appealed claim.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The appellant was duly afforded the opportunity to produce 
additional evidence to support his TDIU claim.  Thus, the 
Board determines that the evidentiary record is adequate, 
and the only significant medical question remaining 
pertaining to the appellant's claim for TDIU - that of 
objective or corroborating evidence of greater levels of 
severity of service-connected disability - was in this case, 
based on development already undertaken, the responsibility 
of the appellant.  In view of the foregoing, the Board finds 
that all notification and development actions needed to 
render a decision on the appellant's claim for TDIU benefits 
on appeal herein adjudicated have been accomplished.

II.  Claim for TDIU

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

While a veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  A decision of the Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  See also Fenderson v. West, 12 
Vet. App. 119 (1999).

A TDIU rating may be assigned where the schedular rating is 
less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability it must be ratable at 60 percent or more, 
and if there are two or more disabilities at least one 
disability must be ratable at 40 percent or more and the 
combined rating must be at least 70 percent or more.  
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.19.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

To establish a total disability rating based on individual 
unemployability on the regular basis, there must be 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is whether the appellant's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the appellant is capable of performing 
the physical and mental acts required by employment, not 
whether the appellant can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Factors to be considered are 
the veteran's education, employment history and vocational 
attainment (without consideration of his advanced age or of 
the effects of non-service-connected disabilities).  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Medical evidence is generally required to establish a 
medical diagnosis or to address other medical questions, and 
lay assertions do not constitute competent evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support claims 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) ("in some cases, 
lay evidence will be competent and credible evidence of 
etiology").

In this case, the ratings for the appellant's five service-
connected disabilities consist of a 30 percent evaluation 
for a right knee disability; a 20 percent evaluation for a 
left knee disability through December 2009, then 10 percent 
from January 2010; a 20 percent evaluation for a cervical 
spine disability; a 10 percent evaluation for a left ankle 
disability; and 10 percent evaluation for a left knee 
surgical scar.  The appellant's combined disability 
evaluation, including the bilateral factor, was 70 percent 
through December 2009, then 60 percent from January 2010.  
The Board notes that the combined evaluation for the lower 
extremity disabilities is in excess of 40 percent.  See 
38 C.F.R. § 4.26.  Thus, the aforementioned requirement of 
one disability rated at 40 percent or more and a combined 
rating of at least 70 percent was met throughout most of the 
pendency of this claim and appeal..

The appellant's representative stated at the December 2009 
Board videoconference hearing that the appellant was last 
employed as a machine operator for a paper company in 1991.  
He also said that the appellant's orthopedic doctor had 
recommended that the appellant go on full disability due to 
his back, knees, legs, and ankle.  The representative 
further stated that there was nothing in the file in regard 
to a firm strong statement as to why the appellant is unable 
to work.  The appellant himself testified that he was not 
taking a lot of sick leave just before his retirement, and 
that he had not applied for VA Vocational Rehabilitation.  
He indicated that, prior to his retirement, he had asked for 
a different type of position at his place of employment 
which might be easier on his back and legs; however, his 
attempts to change to other capacities were refused by his 
employer.  It was indicated that the appellant is in receipt 
of Social Security Administration retirement benefits based 
on his age.

The appellant underwent a VA joints examination in February 
2004; he stated that he had worked for a paper company for 
more than twenty years and that he was a member of the 
Teamsters.  He reported that he had not been involved in 
physical-type labor at his paper company job, but rather in 
machine operations.  He said that he had retired when he was 
62 years old.

He underwent another VA joints examination in August 2005.  
He said that his knees caused problems with negotiating 
stairs and with walking.  He indicated that pain in his left 
ankle was not a limiting factor for him because his knees 
gave out before the ankle.  The appellant's neck disability 
included restriction of motion.  The appellant was noted to 
have problems with his lumbar spine, including limitations 
related to pain resulting in a lack of ability for lifting.  
The lumbar spine condition is not a service-connected 
disability.

The appellant underwent another VA medical examination in 
April 2007; he said he was a retired machine operator for a 
paper production company.  He indicated that he had two bad 
knees and that he suffered from neck and back pain.  During 
the VA medical examination conducted in July 2007, the 
appellant reported having pain in each knee and that he had 
problems with walking, prolonged standing, carrying things, 
or other physical activity.  He also reported experiencing 
weakness in his left knee, especially after doing chores at 
home.  He said he did not use a cane or walker.  He 
estimated that he could walk a mile or possibly more.  He 
said that he could stand for ten minutes.  The appellant 
stated that he lived in a one-story house and that he mowed 
his front and back lawns.  He reported being able to drive 
without problems or difficulties.  He exhibited an antalgic 
gait.

Review of the appellant's VA medical treatment records 
reveals that, in October 2006, he was instructed to try to 
exercise at least thirty minutes a day three times per week.  
A March 2007 note indicated that the appellant needed 
hearing aids.  In May 2007, the appellant was diagnosed with 
carpel tunnel syndrome (CTS) of the right upper extremity 
that was described as moderately severe.  While the 
appellant was being counseled about exercise in September 
2007, he reported that he walked, did yard work and was 
active at home.  He reported that he regularly engaged in 
physical activity for thirty minutes per day three or more 
days per week.  In January 2008, the appellant sought 
treatment for low back pain.  It was noted that he had 
slipped and fallen in his bathroom and that he had struck 
his low back region on the toilet as a result.  Radiographic 
examination revealed apparent new compression fractures at 
L2 and L4.  In February 2008, the appellant continued to 
complain of low back pain.  He said that he had always been 
very active until his recent fall and that he was hoping to 
get back to his baseline level which he described as being 
able to do things like work in his yard and chop and stack 
firewood.  In July 2008, the appellant was noted to not use 
a walker or a cane.  He complained of low back pain that was 
dependent on weight-bearing. The treatment modality 
discussion included a notation for no heavy lifting.

The appellant underwent a VA medical examination in March 
2009; he was wearing an unloading brace on his left knee.  
The appellant complained of bilateral knee pain that was 
related to activities such as mowing the lawn or standing 
for more than ten minutes.  He indicated that he was able to 
walk for a couple of blocks before he needed to stop and 
rest.  The appellant's gait was mildly antalgic and he 
favored his left knee.

The appellant most recently underwent a VA medical 
examination in September 2009; the examiner reviewed the 
medical records.  The examiner noted that the appellant had 
several non-service-connected conditions including low back 
pain, benign prostatic hypertrophy, possible prostate 
cancer, hyperlipidemia, a left foot bunion and 
gastroesophageal reflux disease (GERD).  The appellant 
reported having bilateral shoulder arthritis.  He said that 
he had not worked since he was 62 years old.  The appellant 
also reported that he had had to hire a gardener to do his 
yard work and that, prior to the previous year, he had done 
that work himself.  He also said that up until the last 
year, he would go target shooting and work with his dogs.  
The appellant reported some age-related hearing loss and 
intermittent tinnitus.  He complained of pain in his 
shoulders, knees, left foot and lumbar spine; he said that 
the low back pain was constant and that the pain radiated.  
The appellant reported that he drove somewhere every day for 
approximately fifteen miles; he denied going on any long 
trips.  On physical examination, the appellant exhibited a 
slow wide-based unsteady gait.  He used a cane to keep his 
balance.  His gait was antalgic and favored the left knee.  
The examiner stated that there were no limitations of 
activities associated with the right and left knee scars.  
The appellant was noted to take a daily diuretic for 
hypertension. 

The examiner further stated that the appellant had the 
muscle tone of an average 80 year old.  He did not have any 
impairment of strength or dexterity in either hand.  The 
appellant was noted to require assistance with dressing 
because of shoulder limitations, problems leaning forward 
and problems bending his knees.  The examiner stated that 
the appellant's knee pain would limit his ability to stand 
for more than fifteen minutes, to kneel, to squat, to climb 
or to walk for more than two blocks.  However, the examiner 
also stated that the knee pain would not affect the 
appellant's ability to perform a sedentary job.  The 
examiner noted that the appellant's employment in physically 
demanding jobs would be limited by his non-service-connected 
bilateral shoulder arthritis, his lumbar spine degenerative 
disc disease and early dementia that affected his ability to 
remember, to concentrate and to use good judgement.  The 
examiner indicated that these conditions made the appellant 
unemployable and that the service-connected disabilities 
would affect the appellant's to work in a job that required 
him to turn his head or look up.  The examiner noted that 
the appellant would be confined to sedentary jobs due to the 
lower extremity disabilities.

The Board must determine whether the appellant is unable to 
secure or follow a substantially gainful occupation as a 
result of his five service-connected disabilities.  The 
evidence of record, however, does not show that the 
appellant is unable to secure or follow a substantially 
gainful occupation due to his five service-connected 
disabilities.  There is evidence in the medical records 
which shows that the appellant is not capable of working 
based on his physical health as affected by non-service-
connected pathology.  The appellant has presented statements 
that he is incapable of working due to his service-connected 
disabilities.  However, the evidence of record, including 
medical treatment records and the reports of VA examinations 
(such as the July 2007 VA examination report and the 
September 2009 VA examination report), indicates that the 
appellant experiences shoulder problems, lumbar spine 
problems, carpal tunnel syndrome, left foot bunion pain and 
early dementia due to non-service-connected pathology, and 
that it is these problems that render him incapable of any 
sustained activity.

In addition, there no objective evidence of record showing 
that the appellant cannot work solely due to his service-
connected disabilities.  Those disabilities have not 
produced any unusual physical or mental effects on 
occupational activities.  The service-connected disabilities 
have not led to any defects in physical or mental endowment 
that prevent the usual amount of success in overcoming the 
handicap of disability.  In fact, the evidence of record 
indicates that the appellant was very active physically - 
engaging in exercise, yard work, target shooting, working 
with his dogs and chopping and stacking wood - up until the 
point when he slipped and fell in his bathroom and injured 
his lumbar spine.  (The appellant has never intimated that 
this fall was due to any service-connected disability.)  In 
addition, the appellant has recently developed symptoms of 
early dementia which are not service-connected and which 
have affected his judgement, memory and ability to 
concentrate.  While the appellant would be precluded by his 
service-connected disabilities from working in a setting 
where he cannot be sedentary, there is no objective evidence 
showing that the appellant's five service-connected 
disabilities would preclude him from working in situations 
where he would be able to sit down to work and not swivel 
his head.

In exceptional cases where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability" is made.  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Rating Schedule.  
In these instances, the RO is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an 
extra-schedular evaluation commensurate with average earning 
capacity impairment. 38 C.F.R. § 3.321(b)(1).

The fact that a veteran was unemployed is not enough.  The 
question is whether his service-connected disorders without 
regard to his non-service-connected conditions (early 
dementia, GERD, hypertension, shoulder disorders, carpel 
tunnel syndrome, hearing loss, a low back disorder, left 
bunion and possible prostate cancer) or lack of work skills 
or advancing age made him incapable of performing the acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The appellant has not presented, nor has the 
Board found, circumstances that have placed this appellant 
in a different position than other veterans rated at a 
combined 70 percent, or 60 percent, disabled.  To prevail on 
a claim based on unemployability, it is necessary that the 
record reflect some factor which takes the claimant's case 
outside the norm.  See 38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
supra.  The appellant's service-connected disabilities have 
not been, in the Board's determination, so severely 
disabling as to have rendered him or the average person 
similarly situated unable to secure or follow substantially 
gainful employment, nor does the evidence of record reflect 
that the service-connected disabilities would render him 
individually unable to follow a substantially gainful 
occupation.  

In reaching this conclusion, the Board has considered 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), which provide 
that, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm of these exceptional cases is a finding that the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

In this case, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering the totality of the five 
service-connected disabilities, the Board finds that the 
appellant could perform gainful employment.  Therefore, the 
Board finds that he is not entitled to a total evaluation 
under the applicable provisions of 38 C.F.R. Parts 3 and 4.

Moreover, the Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Accordingly, the Board finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the disability level for the appellant's five 
service-connected disabilities, and that the grant of an 
extraschedular evaluation at any time for those disabilities 
- under either 38 C.F.R. § 3.321(b) or § 4.16(b) - is not 
warranted.  

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's service-connected 
symptomatology or clinical findings that would warrant the 
assignment of a total rating based on individual 
unemployability at any point in time in this case.

In summary, the appellant asserts that he is unable to work 
due to his service-connected disabilities, and that the 
evidence supports his claim for TDIU benefits.  He contends 
that he is unable to work because his service-connected 
disabilities have severely compromised his ability to work.  
However, in considering the entire clinical history, the 
Board is unable to conclude that he is precluded from all 
forms of substantially gainful employment solely because of 
these five service-connected disabilities.  Accordingly, the 
benefit sought on appeal is denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable, and a total 
disability evaluation based on individual unemployability is 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

A total disability evaluation based on individual 
unemployability (TDIU) is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


